Title: From John Adams to Charles Francis Adams, 19 December 1825
From: Adams, John
To: Adams, Charles Francis



Dear Charles
Quincy 19th. December. 1825

Knowing as I do the whirlwind of business, ceremony, Levee’s Drawing rooms Dinners, Parties, with which you are hurried away, I acknowledge it a great favour for you to write a letter to me—and when I receive one, it is so much the more pleasure—
As to the Message a Father says, that a more meritorious state paper has never appeared on the American Annals; And I think it gives as universal satisfaction, as any Message can do, from any American President, but the spirit of evil will show a little malignity, for he will always have some dominion in this world
I like your refflections upon Poetry very well, your Father laid his foundation strong in science, and in Classical literature, and the world has seen the effects of it; And the world will always see the effects of such foundations—Charles there is one line in Juvenal of more value that many Folio volumes, It is “Studium sine Callamo somnium” study this phrase Charls, as an Ox ruminates his Cud—arouse your courage be determined to be something in this world—you have a fine capacity Charles—you have a fine Capacity my dear Boy, if you will but exert it—You are responsible to God and Man for a fine Genius a talent which is not to be buried in the Earth
We are all pretty well here—George did not come to see me Saturday he staid in Boston to hear Dr. Channing—I wish him to Cultivate an acquaintance and Friendship with Mr. Channing and, Frothingham for they are eminent Characters meaning however no refflections upon any others of the Clergy in Boston—my love to all the family— / And am your affection / Grand Father
John Adams